DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 01/03/2022, in which claims 1, 11, and 14 have been amended. Thus, claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing risk relationships and handling insurance claims without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 11, and 14.
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a system comprising the back-end application computer server including a computer processor, and a computer memory coupled to the computer processor and storing program instructions that, when executed by the computer processor, a communication port coupled to the back-end application computer server; and a remote claim handler device, which performs a series of steps, e.g., providing resource allocation request servicing for risk; receiving a first resource allocation request from a first entity, the first resource allocation distributed communication network;  routing information about the first resource allocation request to a request handler device of the enterprise for processing; automatically generating a first communication with a first graphical indication in connection with the first resource allocation request; receiving a second resource allocation request from a second entity, the second resource allocation request being associated with the first company; automatically determining that the second resource allocation request is to be processed in accordance with a risk relationship between the enterprise and the first company; routing information about the second resource allocation request to a request handler device of the enterprise for processing, wherein the request handler device may be the same device that received the information about the first resource allocation request; automatically generating a second communication with a second graphical indication in connection with the second resource allocation request, wherein the second graphical indication is different than the first graphical indication; coupling a communication port to the back-end application computer server to facilitate a transmission of data with a remote device to support a graphical interactive user interface display via the distributed communication network, the interactive user interface display providing information about processed resource allocation requests; a remote claim handler device for handling insurance claims and displaying information provided by the back-end application computer server; wherein the back-end application computer server facilitates updating of electronic records in a risk relationship data store by: automatically, via a first algorithm, adjusting data in the risk relationship data store in response to received updated information; and automatically, via a second algorithm, calculating and displaying updated values on the graphical interactive user interface display based on the updated information in real time, so that each entity has immediate access to the updated values. These limitations describe the abstract idea of managing risk relationships and handling insurance claims (with exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: fundamental economic principles or practices. The computer device limitations, e.g., back-end application computer server, computer processor, computer memory, distributed communication network, request handler device of the entity, request handler device of the enterprise, device, communication port, remote device, graphical interactive user interface display, remote claim handler device, first algorithm, second algorithm, and risk relationship data store, do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a back-end application computer server, computer processor, computer memory, distributed communication network, request handler device of the entity, request handler device of the enterprise, device, communication port, remote device, graphical interactive user interface display, remote claim handler device, first algorithm, second algorithm, and risk relationship data store are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of back-end application computer server, computer processor, computer memory, distributed communication network, request handler device of the entity, request handler device of the enterprise, device, communication port, remote device, graphical interactive user interface display, remote claim handler device, first algorithm, second algorithm, and risk relationship data store limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 11 and 14; and hence claims 11 and 14 are rejected on similar grounds as claim 1.
Regarding dependent claims 2-10, 12-13, and 15-20:
Dependent claims 2 and 3, and 20 are directed to a system and method, respectively, which recite the steps of an excess risk relationship data store containing electronic records that represent a plurality of excess risk relationships between the enterprise and a plurality of companies, wherein each electronic record includes a relationship identifier and a set of attribute resource values associated with risk attributes; and a contract service agreement repository containing electronic records that represent a plurality of service agreements between the enterprise and the plurality of companies.
Dependent claims 4 and 12 are directed to a system and method, respectively, which recite the steps of the back-end application computer server is further programmed to: after determining that the first resource allocation request is not associated with a risk relationship, detect that the first resource allocation request is associated with a value above a pre-determined threshold value and, responsive to this detection, request an advance resource transfer from the first company. 
Dependent claims 5 and 13 are directed to a system and method, respectively, which recite the step of the back-end application computer server is further programmed to: upon completion of the advance resource transfer from the first company, arrange a resource transfer to the first entity. 
Dependent claims 6 and 15 are directed to a system and method, respectively, which recite the step of said first graphical indication is associated with at least one of: (i) an image, (ii) a logo, (iii) a processing party name, (iv) an address, and (v) contact information. 
Dependent claims 7 and 16 are directed to a system and method, respectively, which recite the step of said determination that the first resource allocation request is not associated with a risk relationship between the enterprise and the first company is based at least in part on: (i) a claimant identifier, (ii) a business rule, (iii) an algorithm, and (iv) an automated analysis of the first resource allocation request. 
Dependent claims 8 and 17 are directed to a system and method, respectively, which recite the step of the enterprise comprises an insurer, the first and second entities are claimants, and the resource allocation request is a workers' compensation insurance claim. 
Dependent claims 9 and 18 are directed to a system and method, respectively, which recite the step of the request handler device is associated with an insurance claim handler. 
Dependent claims 10 and 19 are directed to a system and method, respectively, which recite the steps of the back-end application computer server is further to: 4Application No.: 16/253,734 Amendment and Response to October 6, 2021 Non-Final Office Actionreceiving a resource allocation halt signal associated with the first company, and responsive to the resource allocation halt signal, flagging future resource allocation requests associated with the first company that are not associated with a risk relationship between the enterprise and the first company. 
These steps describe the abstract idea of managing risk relationships and handling insurance claims (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (fundamental economic principles or practices/commercial or legal interactions). Thus, claims 2-10, 12-13, and 15-20 are directed to an abstract idea. The additional limitations of system, excess risk relationship data store, a contract service agreement repository, back-end application computer server, algorithm, first graphical indication, request handler device, and resource allocation halt signal are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements of a system, excess risk relationship data store, a contract service agreement repository, back-end application computer server, algorithm, first graphical indication, request handler device, and resource allocation halt signal, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-10, 12-13, and 15-20 have further defined the abstract idea that is present in their respective independent claims 1, 11, and 14; and thus, correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above. The dependent claims 2-10, 12-13, and 15-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-10, 12-13, and 15-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
Response to Arguments 
Applicant's arguments filed on 01/03/2022 have been fully considered, but are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection presented above, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-20.
Applicant argues that “Claim 1 does not recite an abstract idea as described by Section I of the 2019 Guidance. Page 4 of the October 6, 2021, Office Action includes the general characterization that the claims describe “the abstract idea of managing risk relationships and handling insurance claims... which correspond to Certain Methods of Organizing Human Activity: fundamental economic principles or practices.” ……… These features describe technological subject matter and not something that is a fundamental economic principle or practice, nor is it something that is a manner of organizing human activity. …… his type of system and method is akin to computer programming or data transfer, and is in the field of operation of electronic computing devices. Enhancing the capabilities of an electronic device to automatically make determinations, generate data, adjust data, calculate updated values and display updated values is not a fundamental economic principle or practice.” 
Examiner respectfully disagrees and notes that the claims recite an abstract idea of managing risk relationships and handling insurance claims which is a Certain Methods of Organizing Human Activity (fundamental economic practices or principles) and hence the claims recite an abstract idea. Furthermore, Examiner notes that the concept of managing risk relationships and handling insurance claims corresponds to fundamental economic practice or principle and hence corresponds to Certain Methods of Organizing Human Activity. The receiving, determining, processing, routing, generating, facilitating, adjusting, and updating limitations are recited at a high level of generality and is simply makes use of computer processors, memories, and networks in the managing of risk relationships and handling of insurance claims. It is unclear how this adds to technology improvement. These limitations are simply implementing the abstract idea without providing any technical improvements. Thus, these arguments are not persuasive.
Additionally, with respect to Step 2A, Prong 1, Applicant asserts that “electronically exchanging data between devices to enable at least one of the devices to perform a function (reducing the number of messages transmitted, automatically adjusting data in a data store, automatically calculating and displaying updated values) is not a fundamental economic principle or practice — rather, it is a technological activity.” Examiner respectfully notes that “electronically exchanging data between devices to enable at least one of the devices to perform a function” feature makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. There is no computer functionality technical/technology improvement as a result of implementing the abstract idea on a computer. The claim simply applies the abstract idea using a computer as a tool without transforming the abstract idea into a patent eligible subject matter. Also, Examiner notes that the solution provided is an improvement to an abstract idea of “electronically exchanging data between devices to enable at least one of the devices to perform a function” with the use of a technology without providing a technical solution to a technical problem. There is no computer functionality improvement as a result of applying the abstract idea on a computer. Examiner has also considered each and every argument under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
Applicant argues that “even if, solely for the sake of argument, and not conceded, the claims could be seen as reciting an abstract idea at Prong One, the claims are directed to a practical application of the abstract idea under Prong Two…... Further to the above, the claimed “based on the automatic determination, arrange for the first resource allocation request to be processed via a claim servicing entity…. This ability to transmit, manipulate and analyze this data is possible given extremely large and fast processing capabilities. This is certainly not a case where general-purpose computer components perform generic computer functions, nor is it a case where such vast amounts of data may be classified as “organizing human activity.”” Additionally, Applicant then cites Example 42 of the USPTO's "Subject Matter Eligibility Examples: Abstract Ideas" and submits that prior computer systems have not been able to provide efficient electronic financial account security in the manner recited in each of the amended independent claims. That is, the subject matter of the independent claims provides for a specific improvement in computer capabilities, and represent a technological solution to a technological problem.
 With respect to Step 2A, Prong 2, Examiner disagrees with Applicant assertion that the claimed subject matter relates to a specific improvement in computer-related technology. Examiner respectfully notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, determining, routing, generating, selecting, displaying, updating, transmitting, providing, adjusting, calculating, and storing insurance/claims risk relationship information simply amount to the abstract idea of managing risk relationships and handling insurance claims. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of managing risk relationships and handling insurance claims and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application, and hence these arguments are not persuasive.
Similar to the remarks made under Step 2A-Prong 1, Examiner respectfully notes that the automation feature (“automatically determining, generating, adjusting, calculating, and displaying data” – See, claim 1- and wherever else applicable) is not sufficient to show an improvement in computer-functionality or technology/technical improvements (see MPEP 2106.05(a)(1)). The claim simply makes use of a computer as a tool to apply the abstract idea without transforming the abstract idea into a patent eligible subject matter. Examiner notes that displaying information is abstract in nature. Specifically, as recited in the independent claims, automatically displaying updated values on the graphical interactive user interface display based on the updated information in real time, this feature does not result in technical improvements to the interface. Thus, displaying/presenting new information on a display does not integrate the abstract idea into a practical application. The “automatically” features simply amounts to mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Thus, the automation feature is not sufficient to show an improvement in computer-functionality or technology/technical improvements (see MPEP 2106.05(a)(1)). The claim simply makes use of a computer as a tool to apply the abstract idea without transforming the abstract idea into a patent eligible subject matter. Thus, the claim does not integrate the abstract idea into a practical application. 
Applicant argues that “Applicant further notes that whether or not specific claim features are sufficient to amount to significantly more than the judicial exception itself, is a factual analysis that must be based on evidence…...It is noted that there are no outstanding art rejections cited against the claimed features, making the claimed invention novel and non-obvious. Because no art discloses or suggests at least the features of claim 1, the features of claim 1 are not “well-understood, routine and conventional,” and as such, independent claim 1, and similarly independent claims 11 and 14, clearly recite “significantly more” than the allegedly well-known abstract idea put forth by the Examiner.”
Examiner respectfully disagrees. With respect to Step 2B, Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Additionally, Examiner notes that it is unclear from Applicant's arguments as to which limitation is not well-understood, routine, and conventional or which additional elements provide an inventive concept. Examiner has addressed limitations which have been identified as insignificant extra-solution activity in Step 2A to be nothing more than what is well understood, routine, conventional activity in the field. Thus, Examiner does not find Applicant's arguments persuasive. There is no technical improvement in computing (“reducing a number of electronic messages transmitted via a distributed communication network, automatically, via a first algorithm, adjusting data in the risk relationship data store in response to received updated information; and automatically, via a second algorithm, calculating and displaying updated values on the graphical interactive user interface display based on the updated information in real time, so that each entity has immediate access to the updated values”) as explained above. If there is an improvement, it is to the abstract idea. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-20. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693